DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 02 August 2021, have been entered in full.  Claims 1-118, 123, 129-133, 135-137 are canceled. Claims 128 and 138 are withdrawn from consideration as being drawn to a non-elected invention.  New claims 139-141 are added. Claims 119-122, 124-127, 134, 139-141 are under examination.
Information Disclosure Statement
The information disclosure statement(s) (IDS) (filed 11 August 2021) was received and complies with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  It has been placed in the application file and the information referred to therein has been considered as to the merits. 
		Withdrawn Objections And/Or Rejections
	The rejection to claims 119-122, 124-127 and 134 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bakker et al. (US 2008/0003680; published 1/3/08) in view of Kawasaki et al. (US 2011/0105734; published May 5, 2011), Bakker et al. (U.S. Patent 7,601,891; published 10/13/09) and Bru et al. (Surfactant Science Series, (Surfactants in Solution), ABSTRACT. Volume 64:367-377; 1996), as set forth at pages 3-10 of the previous Office Action (02 February 2021), is withdrawn in view of the amendment (02 August 2021).
	
MATTER OF RECORD
The Examiner notes that Applicant’s arguments are directed to claims rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bakker et al. (US 2008/0003680; published 1/3/08) in view of Kawasaki et al. (US 2011/0105734; published May 5, 2011), Bakker et al. (U.S. Patent 7,601,891; published 10/13/09) and Bru et al. (Surfactant Science Series, (Surfactants in Solution), ABSTRACT. Volume 64:367-377; 1996). This rejection is withdrawn in view of the amendment.  Therefore the arguments will not be addressed. Please see the new rejection below, which cites Conley et al. (Plant Biotechnology Journal 7:183-199; 2009). 

NEW CLAIM REJECTIONS/OBJECTIONS
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 119-122, 124-127, 134, 139-141 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bakker et al. (Reference of record; US 2008/0003680; published 1/3/08) in view of Kawasaki et al. (Reference of record; US 2011/0105734; published May 5, 2011), Bakker et al. (Reference of record; U.S. Patent 7,601,891; published 10/13/09), Conley et al. (Reference submitted by Applicant; Plant Biotechnology Journal 7:183-199; 2009), and Bru et al. (Surfactant Science Series, (Surfactants in Solution), ABSTRACT. Volume 64:367-377; 1996).
Bakker et al. teach that the invention relates to the field of glycoprotein processing in transgenic plants used for the production of recombinant biopharmaceutical proteins. Bakker et al. teach that the invention provides a plant comprising a functional mammalian enzyme providing N-glycan biosynthesis that is normally not present in plants, said plant additionally comprising at least a second mammalian protein that is normally not present in plants (abstract).
Bakker et al. teach that the functional mammalian enzyme providing N-glycan biosynthesis that is normally not present in plants is human beta 1,4 galactosyltransferase (para 0008 and claims)(applies to claims 119, 121 and 122). Bakker et al. teach the mammalian protein that is normally not present in plants can be erythropoietin (para 0024)(applies to claim 119). Bakker et al. teach the plants to include tobacco plants. Bakker et al. teach transforming tobacco plants (para 0018, 0021, 0026 and 0041 and claims)(applies to claims 119 and 125). 
Bakker et al. teach that generating stably transformed plants which produce tailored glycoproteins can be established by inoculating plant cells or tissues with Agrobacterium strains containing a (binary) vector which comprises both nucleotide sequences encoding N-glycosylation modifying enzymes and genes encoding commercially heterologous glycoproteins. Bakker et al. teach that alternatively, stably transformed plants which produce tailored glycoproteins with commercial interest can be generated by simultaneous inoculation (co-transformation) of two or more Agrobacterium strains each carrying a vector comprising either nucleotide sequences encoding N-glycosylation modifying enzymes or nucleotide sequences encoding glycoproteins of commercial interest. Bakker et al. teach that specific promoters may be used to drive applies to claims 119 and 124).
Bakker et al. teach isolating the glycoprotein. Bakker et al. teach that several types of separation techniques exist, such as immune affinity purification, size-exclusion chromatography or electrophoresis, to mediate the required purification (para 0011). Bakker et al. teach cultivating a plant according to the invention until said plant has reached a harvestable stage, for example when sufficient biomass has grown to allow profitable harvesting, followed by harvesting said plant with established techniques known in the art and fractionating said plant with established techniques known in the art to obtain fractionated plant material and at least partly isolating said glycoprotein from said fractionated plant material (para 0023)(applies to claims 119b, 119d, 119e, 125-127, 134). Bakker et al. teach the use of a HIS tag to allow purification of recombinant proteins from the plant (para 0051)(applies to claim 120).
In summary, Bakker et al. teach providing a tobacco plant comprising a nucleotide sequence encoding a functional mammalian enzyme providing N-glycan biosynthesis that is normally not present in plants (i.e. human beta 1,4-galactosyitransferase), said plant additionally comprising at least a second mammalian nucleotide sequence encoding a protein that is normally not present in plants (i.e. erythropoietin), wherein specific promoters drive expression of the said genes. Bakker et al. teach purifying asialo-EPO.
Bakker et al. do not teach that EPO is human EPO with a nucleic acid sequence comprising SEQ ID NO: 3 or SEQ ID NO: 4. Bakker et al. do not teach that human beta1,4-galactosyltransferase has a nucleic acid sequence comprising SEQ ID NO: 10 or 11. Baker et al. do not teach wherein at least 100 ng of asialo-recombinant human EPO per 
Kawasaki et al. teach a polynucleotide sequence (SEQ ID NO:3) that is 100% identical to instant SEQ ID NO:3 (Sequence search results of record; previous Office Action 5/19/16). Kawasaki et al. teach that the nucleic acid sequence of SEQ ID NO:3 is human EPO (para 0054 and page 7)(applies to claim 119).
Bakker ‘891 teach a polynucleotide sequence (SEQ ID NO:1) that is 100% identical to instant SEQ ID NO:10 (Sequence search results of record; previous Office Action 5/19/16). Bakker et al. teach that the nucleic acid sequence of SEQ ID NO:1 is human beta 1,4-galactosyltransferase (Figure 5)(applies to claim 119).
	Conley et al. teach human EPO produced in tobacco plants (abstract). Conley et al. teach strategies to enhance the yield of EPO in plant tissues. Conley et al. teach a human EPO fusion protein comprising in operable linkage and in the following order from N-terminal to C-terminal end, a human EPO domain, a protease cleavage domain, a tag domain, and an endoplasmic reticulum (ER) retention signal domain. Conley et al. teach the EPO construct wherein TEV is a protease cleavage site, c-Myc is a tag domain and KDEL is an ER retention signal domain.  (Figure 1a and Figure 2a)(applies to claim 139). Conley et al. teach the generation of transgenic tobacco plants expressing EPO using EPO expression constructs, protein extraction and purification. Conley et al. teach that the level of EPO approached 500 ng/mg total soluble protein (TSP) (page 186, last paragraph-page 188, Figure 3A, Figure 3B and Experimental Procedures)(applies to claims 119, 140 and 141). Conley et al. teach that the addition of a carboxy-terminal ER retention signal tag (i.e. KDEL) results in recombinant proteins being more stable and 
Bru et al. teach ammonium sulfate precipitation as a classical method for the removal of phenols and chlorophylls during plant protein purification (applies to claim 119c).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify a method of producing and purifying asialo-recombinant human EPO from a transformed tobacco plant or tobacco plant cell wherein said transformed plant or cell comprises a nucleotide sequence encoding human beta 1,4- galactosyltransferase and a second mammalian nucleotide sequence encoding erythropoietin, wherein specific promoters drive expression of  said genes as taught by Bakker, by employing the nucleic acid of human B1,4-galactosyltransferase as taught by Bakker ‘891 and the nucleic acid of human EPO as taught by Kawasaki et al., and adding an ER retention signal tag at the carboxy-terminal of the polynucleotide encoding human EPO, as taught by Conley et al. and wherein chlorophyll is removed from the aqueous extract via ammonium sulfate precipitation as taught by Bru et al.
One of ordinary skill in the art at the time the invention was made would have been motivated to modify the method and expect success because recombinantly produced proteins, such as those produced in plants, allow large quantities of product to be made. Thus, it would be obvious to use the nucleic acids of human beta 1, 4- galactosyltransferase and human recombinant EPO as taught by Bakker ‘891 and Kawasaki. Conley et al. teach that the addition of a carboxy-terminal ER retention signal tag (i.e. KDEL) results in recombinant proteins being more stable and accumulating to .

			Conclusion
		No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        10/20/2021